NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 22, 2013
                                  Decided March 22, 2013

                                           Before

                            DIANE P. WOOD, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12‐3287

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Eastern District Wisconsin.

       v.                                       No. 11‐CR‐251‐JPS

QUINCY D. BENJAMIN,                             J.P. Stadtmueller,
     Defendant‐Appellant.                       Judge.

                                         O R D E R

        Wisconsin inmate Quincy Benjamin, early into his 51‐year sentence for rape, sent a
letter through the United States Postal Service to a witness in the rape case, threatening to
kill the witness or his family unless money was sent to him in prison. This was his second
such incident: only a month before, he had been sentenced to 35 months—with 11 of those
months to run consecutive to his state sentence—for mailing threats to the state prosecutor
who prosecuted him in the earlier proceeding. Benjamin pleaded guilty to knowingly using
No. 12‐3287                                                                                Page 2

the U.S. Postal Service to make threats, see 18 U.S.C. § 876(c), and was sentenced to 24
months’ additional imprisonment. Benjamin filed a notice of appeal, but his appointed
counsel has concluded that the appeal is frivolous and seeks to withdraw. See Anders v.
California, 386 U.S. 738 (1967). Benjamin has not responded to his counsel’s submission.
See Cir. R. 51(b). We limit our review to the potential issues identified in counsel’s facially
adequate submission. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Benjamin has informed his lawyer that he wants to challenge only his sentence on
appeal, so counsel’s brief properly omits any discussion about the plea colloquy or the
voluntariness of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012);
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

        Counsel considers whether Benjamin could challenge the reasonableness of his
24‐month prison sentence but appropriately rejects such a challenge as frivolous. The prison
term is at the bottom of a properly calculated guidelines range (24–30 months) and thus is
presumptively reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v.
Pillado, 656 F.3d 754, 772 (7th Cir. 2011). Counsel identifies no sound reason to disturb that
presumption. The district court assessed the factors in 18 U.S.C. § 3553(a), and reasonably
concluded that a within‐range term is necessary to provide adequate deterrence, and reflect
both Benjamin’s criminal history and  the seriousness of the offense.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.